Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	Claims 1-12, 14-43, 45, 47-50, and 52-56 are pending.
	Claims 1-12, 14-43, 45, 47-50, and 52-56 are under examination on the merits.

Objection to the Claims
	Claim 43 is objected to, because the claim recites “any one of embodiments 1 to 13” in line 3. This is assumed to be a typographical error, because claim 13 has been canceled. Appropriate correction is required.

Claim Rejections
35 U.S.C. 101
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.
Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 43 and 45 are rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to a judicial exception (natural phenomenon), specifically, the correlation between levels of GP73 polypeptide in a sample from a subject and the presence of cancer. Furthermore the claims do not integrate said judicial exception in to a practical application, and the claims do not recite additional elements that amount to significantly more than said judicial exception.
The 2019 Patent Subject Matter Eligibility Guidance (“Guidance”) provides a means of determining whether a particular claim is patent eligible under 35 U.S.C. 101. The Guidance requires an analysis of multiple steps, Steps 1, 2A, and 2B:
Step 1 - Following a determination of the broadest reasonable interpretation of a claim, is the claim drawn to a process, machine, manufacture, or composition of matter? If the answer to this inquiry is “Yes,” the analysis moves on to step 2A.
Step 2A - A two-prong analysis. For prong one, does the claim recite an abstract idea, law of nature, or natural phenomenon? If “Yes,” the analysis proceeds to prong two, which asks whether the claim recites additional elements that integrate the judicial exception into a practical application. If “No,” the analysis moves on to step 2B.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? If “No,” the claim is not eligible subject matter under 35 U.S.C. 101.
In the instant case, the claims are drawn to a process, so the answer to Step 1 is “Yes.”
With respect to prong one of Step 2A, the answer is “Yes,” because as indicated above, the claims are drawn to a natural phenomenon, specifically, the correlation between levels of GP73 polypeptide in a sample from a subject and the presence of cancer. 
With respect to prong two of Step 2A, the claims do not recite additional elements that integrate the judicial exception into a practical application. In addition to the recited judicial exception, the claims recite a step of determining GP73 polypeptide levels in a sample from a subject; however this limitation primarily relates to general methods of measuring GP73 levels in a sample and does not integrate the judicial exception into a practical application. Said limitation does not integrate the recited judicial exception, for example, by applying or using said judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. Therefore the answer to prong two of the Step 2A analysis is “No.”
With respect to Step 2B, as indicated above, the claims recite steps of obtaining a sample from a subject and detecting the level of GP73; however these steps were well-understood, routine, and conventional data gathering steps that were practiced by investigators prior to Applicant’s invention. These steps do not amount to additional elements that amount to significantly more than the recited judicial exception. Accordingly the answer to the Step 2B analysis is “No,” and therefore the claims are not eligible subject matter under 35 U.S.C. 101.

Claim 56 is rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is directed to a judicial exception (natural phenomenon), specifically, the correlation between levels of circulating sGP73 in the plasma of a subject and a response to cancer treatment. Furthermore the claims do not integrate said judicial exception in to a practical application, and the claims do not recite additional elements that amount to significantly more than said judicial exception.
The 2019 Patent Subject Matter Eligibility Guidance (“Guidance”) provides a means of determining whether a particular claim is patent eligible under 35 U.S.C. 101. The Guidance requires an analysis of multiple steps, Steps 1, 2A, and 2B:
Step 1 - Following a determination of the broadest reasonable interpretation of a claim, is the claim drawn to a process, machine, manufacture, or composition of matter? If the answer to this inquiry is “Yes,” the analysis moves on to step 2A.
Step 2A - A two-prong analysis. For prong one, does the claim recite an abstract idea, law of nature, or natural phenomenon? If “Yes,” the analysis proceeds to prong two, which asks whether the claim recites additional elements that integrate the judicial exception into a practical application. If “No,” the analysis moves on to step 2B.
Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception? If “No,” the claim is not eligible subject matter under 35 U.S.C. 101.
In the instant case, the claim is drawn to a process, so the answer to Step 1 is “Yes.”
With respect to prong one of Step 2A, the answer is “Yes,” because as indicated above, the claim is drawn to a natural phenomenon, specifically, the between levels of circulating sGP73 in the plasma of a subject and a response to cancer treatment. 
With respect to prong two of Step 2A, the claim does not recite additional elements that integrate the judicial exception into a practical application. In addition to the recited judicial exception, the claim recites a step of determining GP73 polypeptide levels in a sample from a subject; however this limitation primarily relates to general methods of measuring GP73 levels in a sample and does not integrate the judicial exception into a practical application. Said limitation does not integrate the recited judicial exception, for example, by applying or using said judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. Therefore the answer to prong two of the Step 2A analysis is “No.”
With respect to Step 2B, as indicated above, the claim recites steps of obtaining a sample from a subject and detecting the level of GP73; however these steps were well-understood, routine, and conventional data gathering steps that were practiced by investigators prior to Applicant’s invention. These steps do not amount to additional elements that amount to significantly more than the recited judicial exception. Accordingly the answer to the Step 2B analysis is “No,” and therefore the claim is not eligible subject matter under 35 U.S.C. 101.

35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14-16, 18-43, 45, 47-50, and 52-56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	A determination of whether a claimed invention is compliant with the written description requirement of 35 U.S.C. 112, is made based on the considerations that are outlined in Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 “Written Description” Requirement, Federal Register, Vol. 66, No. 4, 01/05/2001, hereinafter referred to as “Guidelines”. 
The “Guidelines” state that when a patent application is filed, there is a strong presumption that adequate written description under 35 U.S.C. 112(a) is present, however:
“The issue of a lack of adequate written description may arise even for an original claimed when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” See p. 1105, first column. 

Furthermore, in Vas-Cath v. Mahurkar, 935 F.2d 1555 (1991), the Federal Circuit, in quoting In re Driscoll, 562 F.2d 1245, 1250, 195 USPQ 434, 438 (CCPA 1997), stated that “[I]t should be readily apparent from recent decisions of this court involving the question of compliance with the written description requirement of § 112 that each case must be decided on its own facts. Thus, the precedential value of cases in this area is extremely limited.” Id. at 1562.   
Additionally, the Federal Circuit has explained that claim language, even original claim language, having ipsis verbis (i.e., in the same words) support in the specification does not necessarily establish compliance with the written description requirement. As stated in Enzo Biochem, Inc. v. Gen-Probe Incorporated, 323 F.3d 956 (2002):
“Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. One may consider examples from the chemical arts. A description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) described even in terms of its function of lessening inflammation of tissues fails to distinguish any steroid from others having the same activity or function. Similarly, the expression [“]an antibiotic penicillin[”] fails to distinguish a particular penicillin molecule from others possessing the same activity. A description of what a material does, rather than of what it is, usually does not suffice. (emphasis added)” Id. At 968.

Thus, even original claims that are fully supported by the specification must comply with the written description requirement, which establishes that the inventor was in possession of the claimed invention at the time of filing. 
The claims are drawn to an anti-GP73 antibody that binds to an epitope within SEQ ID NO: 30, 31, and/or 32, wherein the antibody is internalized into a cell. The claims are drawn to a broad genus of anti-GP73 antibodies having different heavy and light chain CDRs that bind to one of the recited epitopes. The specification describes two anti-GP73 antibody species comprised within the claimed genus - 1) an anti-GP73 antibody that comprises VH CDRs 1-3 of SEQ ID NO(s): 4-6, respectively, and VL CDRs 1-3 of SEQ ID NO(s): 7-9, respectively, and 2) an anti-GP73 antibody that comprises VH CDRs 1-3 of SEQ ID NO(s): 12-14, respectively, and VL CDRs 1-3 of SEQ ID NO(s): 15-17, respectively. Although the specification describes relevant, identifying characteristics for multiple anti-GP73 antibody species comprised within the claimed genus, one skilled in the art could not readily envision at least most of the species encompassed by claimed genus, because in the absence of screening methodologies, one skilled in the art would be unable to readily envision which VH and VL CDRs should be combined such that a resultant antigen-binding site is capable of binding to one of the recited GP73 epitopes. As such it is submitted that the instant disclosure does not sufficiently demonstrate that Applicant was in possession of the claimed genus at the time of filing, and the claims therefore do not satisfy the written description requirement.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The range of species encompassed by the claimed genus is highly variant. Although Applicant has adequately described multiple species encompassed by the claimed genus, due to the substantial CDR variation within the genus as well as the high level of unpredictability in the art, said adequately described species are not sufficiently representative of the entire genus. Furthermore the specification does not disclose relevant, identifying structural characteristics, in the form of VH and VL CDR amino acid sequences, that correlate with the ability to bind one of the recited GP73 epitopes. Structural features that could identify anti-GP73 antibodies that bind one of the recited GP73 epitopes are absent from the disclosure. The general knowledge and level of skill in the art does not adequately supplement the omitted description, because specific, not general, guidance is needed. Since the disclosure fails to describe relevant, identifying structural characteristics, in the form of VH and VL CDR amino acid sequences, that correlate with the ability to bind one of the recited GP73 epitopes, and because the claimed genus is highly variant, the species described in the specification are not sufficient to describe the claimed genus. 
Although screening techniques can be used to isolate anti-GP73 antibodies that bind one of the recited GP73 epitopes, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
Applicant’s attention is also directed to the February 2018 USPTO Memorandum, subject: “Clarification of Written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials,” hereafter referred to the “Memo.”
The Memo reads as follows:
I.	Federal Circuit Clarification of the Law of Written Description As It Applies to Antibodies
Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. These claims are usually handled in Technology Center 1600. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the ‘newly characterized antigen’ test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. Id. The Amgen decision will be added to the MPEP in due course.

II.	Examples in the 2008 Written Description Training Materials Are Outdated
On March 25, 2008, the USPTO issued revision 1 of the Written Description Training Materials. As indicated on the USPTO web site at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, these training materials have been archived. Written description training materials containing examples that reflect developments in the law regarding 35 U.S.C. §§ 101 and 112 are being prepared. The archived training materials are outdated and should not be relied upon as reflecting the current state of the law regarding 35 U.S.C. §§ 101 and 112.

In the instant case, Applicant has recited multiple antigens (epitopes), specifically, the GP73 epitopes of SEQ ID NO(s): 30-32, and said antigens have been adequately described; however based upon the Memo, it is submitted that adequate description of the antigen (epitope) bound by the claimed anti-GP73 antibody is not sufficient to adequately describe the genus of antibodies that binds said antigen (epitope). Adequate description of an antigen (epitope) to which an antibody binds is not sufficient to adequately describe the genus of antibodies specific for said antigen (epitope). Furthermore as indicated above, the USPTO Written Description Training Materials, dated 03/25/2008, have been archived and no longer reflect the current state of the law regarding 35 U.S.C. 112(a). 
	With respect to claim 6, this claim is included in the rejection of the claims under 35 U.S.C. 112(a), because the anti-GP73 antibody recited in the claim only requires a VH CDR 3 of SEQ ID NO: 6 and a VL CDR 3 of SEQ ID NO: 9. In the absence of screening methodologies, one skilled in the art would be unable to readily envision which VH and VL CDRs 1 and 2 should be combined with the recited VH and VL CDR 3 such that a resultant antigen-binding site is capable of binding to one of the recited GP73 epitopes. 
Claim 7 is included in the rejection of the claims under 35 U.S.C. 112(a), because the claim recites an anti-GP73 antibody comprising defined VH and VL CDRs, as well as an anti-GP73 antibody that binds to the same epitope as said anti-GP73 antibody comprising defined VH and VL CDRs. As indicated above the description of an antigen (epitope) to which an antibody binds is not sufficient to adequately describe the genus of antibodies specific for said antigen (epitope).
Claim 8 is included in the rejection of the claims under 35 U.S.C. 112(a) for reasons that are similar to those described for claim 7. Additionally claim 8 recites VHs and VLs that comprise a defined SEQ ID NO as well as 90% sequence homology variants of said defined VHs and VLs. Absent empirical determination, one skilled in the art would be unable to readily envision which 90% sequence homology variants, which includes variants having modified VH and VL CDRs, would retain the ability to bind GP73.
With respect to claim 9, this claim is included in the rejection of the claims under 35 U.S.C. 112(a), because the anti-GP73 antibody recited in the claim only requires a VH CDR 3 of SEQ ID NO: 14 and a VL CDR 3 of SEQ ID NO: 17. In the absence of screening methodologies, one skilled in the art would be unable to readily envision which VH and VL CDRs 1 and 2 should be combined with the recited VH and VL CDR 3 such that a resultant antigen-binding site is capable of binding to one of the recited GP73 epitopes.
Claim 10 is included in the rejection of the claims under 35 U.S.C. 112(a), because the claim recites an anti-GP73 antibody comprising defined VH and VL CDRs, as well as an anti-GP73 antibody that binds to the same epitope as said anti-GP73 antibody comprising defined VH and VL CDRs. As indicated above the description of an antigen (epitope) to which an antibody binds is not sufficient to adequately describe the genus of antibodies specific for said antigen (epitope).
Claim 11 is included in the rejection of the claims under 35 U.S.C. 112(a) for reasons that are similar to those described for claim 7. Further claim 11 recites VHs and VLs that comprise a defined SEQ ID NO as well as 90% sequence homology variants of said defined VHs and VLs. Absent empirical determination, one skilled in the art would be unable to readily envision which 90% sequence homology variants, which includes variants having modified VH and VL CDRs, would retain the ability to bind GP73.
Claim 47 is included in the rejection of the claims under 35 U.S.C. 112(a), because the claim recites a CAR T-cell, which typically comprise antigen-binding sites that comprise a VH and a VL that form an antigen-binding site capable of binding a particular antigen. As indicated above in the absence of screening methodologies, one skilled in the art would be unable to readily envision which VH and VL CDRs should be combined such that a resultant antigen-binding site is capable of binding to a particular GP73 epitope. Further as indicated above the description of an antigen (epitope) to which an antibody binds is not sufficient to adequately describe the genus of antibodies specific for said antigen (epitope).
Claim 50 is included in the rejection of the claims under 35 U.S.C. 112(a), because absent empirical determination, one skilled in the art would be unable to determine which anti-GP73 CDR sequences should be combined such that a resultant anti-GP73 antigen-binding site binds to a GP73 epitope that is internalized into a cell. Furthermore absent empirical determination, one skilled in the art would be unable to determine which anti-EGFR CDR sequences should be combined such that a resultant anti-EGFR antigen-binding site binds to an EGFR epitope that blocks EGFR signaling.
To conclude given the lack of particularity with which the claimed antibodies are described in the specification, it is the Examiner’s position that in the absence of empirical determination, one skilled in the art would be unable to readily envision at least most of the members of the genus claimed. Furthermore the instant disclosure does not sufficiently demonstrate that Applicant was in possession of the claimed genus at the time of filing. The claims therefore fail to satisfy the written description requirement of 35 U.S.C. 112(a).
Applicant is informed that the rejection of the claims under 35 U.S.C. 112(a) may be overcome by amending the claims to specify that the claimed anti-GP73 antibody or anti-GP73 CAR T cell 1) comprises VH CDRs 1-3 of SEQ ID NO(s): 4-6, respectively, and VL CDRs 1-3 of SEQ ID NO(s): 7-9, respectively, or 2) comprises VH CDRs 1-3 of SEQ ID NO(s): 12-14, respectively, and VL CDRs 1-3 of SEQ ID NO(s): 15-17, respectively.

35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 contains the trademark/trade name DARPIN. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. In the present case, the trademark/trade name is used to identify/describe an antibody mimetic based on a scaffold of ankyrin repeat proteins, and accordingly, the identification/description is indefinite.
Claims 52 and 53 are rejected under 35 U.S.C. 112(b), because claim 52 is a “use” claim. According to MPEP 2173.05(q), “[a]ttempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: ‘[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon’ was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).” Claim 52 recites a use of the claimed anti-GP73 antibody; however the claim does not recite any active, positive steps defining how this use is actually practiced and is therefore rejected under 35 U.S.C. 112(b).

35 U.S.C. 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 17, 33, 34, 41, 42, 43, and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tu et al. (US PG PUB 2014/0271651, publication date: 09/18/2014).
Tu et al. disclose anti-GP73 antibodies, including monoclonal antibodies and “polyclonal antibody preparations that typically include different antibodies directed against different determinants (epitopes)…” See [0103]. Tu et al. further disclose a GP73 protein (SEQ ID NO: 97), and amino acids 35-54 of SEQ ID NO: 94 share 100% sequence homology with the instant SEQ ID NO: 30. At [0176], Tu et al. disclose that “[a]fter immunization of an animal with a GP73 antigen, antibodies and/or antibody-producing cells may be obtained from the animal. An anti-GP73 antibody-containing serum is obtained from the animal by bleeding or sacrificing the animal. The serum may be used as it is obtained from the animal, an immunoglobulin fraction may be obtained from the serum, or the anti-GP73 antibodies may be purified from the serum. Serum or immunoglobulins obtained in this manner are polyclonal, thus having a heterogeneous array of properties.” Therefore Tu et al. disclose a polyclonal antibody preparation prepared by immunizing an animal with a GP73 antigen, and Tu et al. also disclose the GP73 antigen of SEQ ID NO: 94. As such the disclosure of Tu et al. contemplates an anti-GP73 polyclonal antibody preparation that comprises anti-GP73 antibodies that bind to various epitopes comprised within SEQ ID NO: 94, and one of ordinary skill in the art would expect that said anti-GP73 polyclonal antibody preparation comprises anti-GP73 antibodies that bind to SEQ ID NO: 30. The instant specification suggests that anti-GP73 antibodies that bind to SEQ ID NO: 30 are internalized into a cell, see [0004], and as such, the anti-GP73 polyclonal antibody preparation of Tu et al. would be expected to comprise anti-GP73 antibodies that bind to SEQ ID NO: 30 and are internalized into a cell, thus meeting the limitations of claims 1 and 2. 
The limitations of claim 17 are met by the anti-GP73 polyclonal antibody preparation of Tu et al., because said polyclonal antibody preparation would be made by administering a GP73 antigen, such as SEQ ID NO: 94, to an animal (subject), and as indicated above, SEQ ID NO: 94 of Tu et al. comprises the instant SEQ ID NO: 30.
With respect to claims 33 and 34, at [0227], Tu et al. disclose that “[t]he antibody may be a component in a pharmaceutical composition. The pharmaceutical composition may also contain a pharmaceutically acceptable carrier. The pharmaceutical compositions comprising antibodies of the invention are for use in, but not limited to, diagnosing, detecting, or monitoring a disorder, in preventing, treating, managing, or ameliorating of a disorder or one or more symptoms thereof, and/or in research. In a specific embodiment, a composition comprises one or more antibodies of the invention. In another embodiment, the pharmaceutical composition comprises one or more antibodies of the invention and one or more prophylactic or therapeutic agents other than antibodies of the invention for treating a disorder in which activity of a targeted GP73 is detrimental. In a further embodiment, the prophylactic or therapeutic agents are known to be useful for, or have been, or are currently being used in the prevention, treatment, management, or amelioration of a disorder, or one or more symptoms thereof. In accordance with these embodiments, the composition may further comprise of a carrier, diluent, or excipient.”
With respect to claims 41, 42, 43, and 45, Tu et al. disclose that “[t]he method described herein can be used to provide a diagnosis of a subject having liver cancer by determining the levels of GP73 or fucosylated GP73 in a subject. The method may be used to detect liver cancer in a subject using the anti-GP73 antibodies described above, or antibody fragments thereof. The method includes the steps of (a) obtaining a biological sample from a subject, (b) determining the level of GP73 or fucosylated GP73 in the biological sample using the anti-GP73 antibodies described above, or antibody fragments thereof, (c) comparing the level of GP73 or fucosylated GP73 in the biological sample to a reference level of GP73 or fucosylated GP73, (d) identifying the subject as having liver cancer if the level of GP73 or fucosylated GP73 in the biological sample is greater than the reference level of GP73 or fucosylated GP73…” See [0309]. At [0263], Tu et al. disclose that “[t]he presence or amount of GP73 or fucosylated GP73 present in a body sample may be readily determined using an immunoassay, such as sandwich immunoassay (e.g., monoclonal-polyclonal sandwich immunoassays, including radioisotope detection (radioimmunoassay (RIA)) and enzyme detection (enzyme immunoassay (EIA) or enzyme-linked immunosorbent assay (ELISA)…”
Applicant is informed that two anti-GP73 antibody species described in the specification have been searched and are free of the prior art - 1) an anti-GP73 antibody that comprises VH CDRs 1-3 of SEQ ID NO(s): 4-6, respectively, and VL CDRs 1-3 of SEQ ID NO(s): 7-9, respectively, and 2) an anti-GP73 antibody that comprises VH CDRs 1-3 of SEQ ID NO(s): 12-14, respectively, and VL CDRs 1-3 of SEQ ID NO(s): 15-17, respectively. The rejection of claims 1, 2, 33, 34, 41, 42, 43, and 45 under 35 U.S.C. 102(a)(2) may be overcome by amending claim 1 to specifically recite said two anti-GP73 antibody species. The rejection of claim 17 under 35 U.S.C. 102(a)(2) may be overcome by amending the claim to recite a method for producing an antibody that specifically binds to a polypeptide or to an antigenic portion thereof, comprising administering to a subject a polypeptide selected from (a) a polypeptide consisting of SSRSVDLQTRIMELEGRVRR SEQ ID NO: 30; (b) a polypeptide consisting of SSRSVELQTRIVELEGRVRR SEQ ID NO: 31; and (c) a polypeptide consisting of SSRSVDLQTRIVELEGRVRR SEQ ID NO: 32, wherein the antibody is internalized into a cell.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON B MOSELEY II/Examiner, Art Unit 1642